DETAILED ACTION
This Office Action is in response to RCE filed October 14, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 8, 9, 12-14, 21 and 24 are objected to because of the following informalities:
On line 6 of claim 1, “the first gate stack disposed” should be replaced with “the first gate stack is disposed”.
On line 7 of claim 1, “the second gate stack disposed” should be replaced with “the second gate stack is disposed”.
On line 22 of claim 1, “the fourth epitaxially grown source/drain” should be replaced with “the fourth epitaxially grown source/drain features”.
On line 24 of claim 1, “a corresponding of” should be replaced with “a corresponding one of”.
On line 2 of claim 5, “a shallow trench” should be replaced with “the shallow trench”.
On line 2 of claim 8, “a sectional view” should be replaced with “the sectional view”.
On line 2 of claim 9, “a second direction” should be replaced with “the second direction”.
On lines 2 and 4 of claim 12, “forms” should be replaced with “form”.

On line 7 of claim 14, “a sectional view” should be replaced with “the sectional view”.
On line 6 of claim 21, “is” should be inserted after “the first gate stack” and “the second gate stack”, respectively.
On lines 2-3 of claim 24, “epitaxial” should be replaced with “epitaxially”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 9,899,268) in view of Wang (US 8,377,779)
Regarding claim 21, Wei et al. disclose a semiconductor device (Fig. 1), comprising: a semiconductor substrate (105); first, second, third and fourth fin active  regions (two fins 110 from left hand side and two fins 135 from right hand side) extruding from the semiconductor substrate and longitudinally extending along a first direction (into or out of page direction, or lateral direction in Fig. 1B); a first and second 
Wei et al. differ from the claimed invention by not comprising a dielectric layer disposed over the semiconductor substrate, wherein the first and third epitaxially grown source/drain features are separated by the dielectric layer.
Wang discloses a semiconductor device (Fig. 8), comprising a dielectric layer (portion 125 of etch stop layer 114 between two epitaxial grown source/drain features 110) disposed over a semiconductor substrate (102), wherein one of the epitaxial grown 
Since both Wei et al. and Wang teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device disclosed by Wei et al. can have the claimed dielectric layer and configuration of the dielectric layer, because (a) the dielectric layer disclosed by Wang would allow forming an electrical contact to the first and third epitaxial grown source/drain features at a desired position as shown in Fig. 8 of Wang, and (b) the dielectric layer would maintain the distance between the two epitaxial grown source/drain features during the subsequent manufacturing process.
Regarding claims 22-24, Wei et al. in view of Wang further disclose for the semiconductor device of claim 21 that the dielectric layer (portion 125 of etch stop layer 114 between two epitaxial grown source/drain features 110 of Wang) is not in contact with the common S/D feature in Wei et al. in view of Wang (claim 22), the air gap (air gap in Fig. 1B of Wei et al.) laterally extends on a top surface of the STI feature (130) from the second fin active region to the fourth fin active region along the second direction (claim 23), and the dielectric layer (portion 125 of etch stop layer 114 between two epitaxial grown source/drain features 110 of Wang) continuously extends from first epitaxial grown source/drain feature to the first fin active region, the STI feature, the third fin active region and the third epitaxial grown source/drain feature along the second direction in Wei et al. in view of Wang (claim 24).

Allowable Subject Matter


Response to Arguments
Applicants’ arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 10,164,098)
Park et al. (US 9,991,257)
Yeo et al. (US 10,164,042)
Kim et al. (US 10,147,650)
Kelly et al. (US 8,703,556)
Su et al. (US 8,263,451)
Jung et al. (US 9,882,004)
Lim et al. (US 9,640,533)
Cho et al. (US 10,896,957)
Arya et al. (US 10,269,932)

Huang (US 2018/0151439)
Lee et al. (US 2017/0098648)
Lee et al. (US 9,287,382)
Sung et al. (US 2017/0133286)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 11, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815